 

Exhibit 10.4

 

SEARCHLIGHT MINERALS CORP.

2360 West Horizon Ridge Parkway, #100B

Henderson, Nevada 89052

 

 

March 18, 2016

 

Luxor Capital Partners, LP

c/o Luxor Capital Group, LP

1114 Avenue of the Americas

29th Floor

New York, New York 10036

Attention: Norris Nissim

 

 

Ladies and Gentlemen:

 

We hereby refer to the Secured Convertible Promissory Notes (the “Note”), dated
September 18, 2013, as amended March 18, 2016, in the aggregate original
principal amount of $2,600,000, made by Searchlight Minerals Corp. (“we”, “us”
or “our”), held by Luxor Capital Partners, LP (“Luxor” or “you”) and certain of
its affiliates. Capitalized terms not defined in this letter shall have their
respective meanings as set forth in the Note.

 

Luxor and its affiliates have converted all of the outstanding principal amount
and accrued and unpaid interest of the Note in the amount of $2,691,000 into
76,885,714 shares of our Common Stock at the Conversion Price of $0.035 per
share, and Luxor has acquired 42,857,143 shares of Common Stock at purchase
price of $0.035 per share, for an aggregate purchase price of $1,500,000. In
addition, our Board of Directors has agreed (i) to waive certain provisions of
our Rights Agreement, dated August 24, 2009, with respect to accounts managed by
Luxor, (ii) to authorize and put to our stockholders for a vote certain
amendments to our Articles of Incorporation that, among other things, would
eliminate a classified Board of Directors and increase the number of authorized
shares of our capital stock, and (iii) to nominate three designees of Luxor for
election by our stockholders to our Board of Directors. The Board of Directors
shall take all necessary steps to call a meeting of the stockholders to
effectuate items (ii) and (iii) by June 1, 2016, provided that Luxor
acknowledges and agrees that such meeting may fall on a later date because of
matters outside our control, including but not limited to the time period
required by the SEC to review and comment on our proxy statement.

 

As a further inducement to our Board of Directors for taking such action, you
have agreed to the following:

 

1. Luxor shall invest an additional $1,250,000 in new shares of our Common
Stock, at a purchase price of $0.045 per share, upon the completion of certain
milestones set forth in a purchase agreement entered into between Luxor and us
on the date hereof.

 



 

 



 

2. Neither Luxor nor any of its affiliates shall exercise any of its warrants to
acquire shares of Common Stock if the number of shares to be issued upon
exercise would exceed the available amount of authorized shares of our Common
Stock.

 

If the foregoing correctly sets forth your understanding, please execute this
letter in the space provided below and a return a copy to us.

  

 

Very truly yours,

 

SEARCHLIGHT MINERALS CORP.

          By: /s/ Carl Ager      Carl Ager     Vice President



 

AGREED TO AND ACCEPTED   AS OF THE DATE FIRST WRITTEN ABOVE:       LUXOR CAPITAL
PARTNERS, LP           By: /s/ Norris Nissim      Norris Nissim     General
Counsel     Luxor Capital Group, LP     Investment Manager  

 



 



